Citation Nr: 1200100	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1967 to August 1970, from October 1971 to December 1979, and from April 1986 to 
April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim at issue was previously remanded by the Board in January 2011 for further procedural development of providing proper notice of what was needed to substantiate a claim for a TDIU and adjudicating the claim of entitlement to a TDIU.  This was accomplished, and the claim was adjudicated in an October 2011 supplemental statement of the case (SSOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  The record shows that a VCAA letter dated January 2011 provided the Veteran such notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2011).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In 
September 2008, the Veteran reported being unemployed due to the severity of the service-connected disabilities.  

After a review of all the evidence, the Board concludes that entitlement to TDIU is not warranted for any period.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because, while he has five service-connected disabilities, including at least one disability (posttraumatic stress disorder (PTSD)) that is rated at 40 percent or more, the additional service-connected disabilities do not bring the combined rating to 
70 percent or more.  The combined service-connected disability rating for all service-connected disabilities (PTSD, tinnitus, transient ischemic attack, hypertension, and bilateral hearing loss) is 60 percent.  Because the Veteran has five service-connected disabilities, the combined schedular disability rating of all disabilities must be at least 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for TDIU.   

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, the Veteran has a high school diploma, but has not taken any college classes or have a college degree.  Upon discharge from the U.S. Marine Corps, the Veteran reported working over 30 odd jobs for short periods of time.  He reported having a job as a welder for one and a half years.  The Veteran also reported that his last steady employment was with Boeing Corporation in 2000, when he stopped working due to a "lay-off."  

In an August 2006 VA psychological examination, the Veteran reported that he had over 30 odd jobs that he quit, but that he had worked as a welder for a year and a half and his relationship with his supervisor and co-workers was good.  The VA examiner opined that the Veteran had an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The VA examiner also opined that the Veteran had no difficulty understanding commands and was functioning satisfactorily with routine behavior.  In an August 2006 VA audiological examination, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus caused no functional impairment.  

In a September 2008 VA psychological examination, the Veteran reported he was not able to work anymore because of his PTSD symptoms; however, the Veteran also reported that his last steady employment was with Boeing Corporation in 2000, when he stopped working due to a "lay-off."  The VA examiner stated that he tended to agree with the Veteran that he was unable to work because of his anger towards co-workers reported in the past.  The VA examiner also opined that the Veteran could understand commands given to him without great difficulty, but had difficulty following through with those commands because of his PTSD.  

In a September 2008 statement, the Veteran's spouse wrote that the Veteran had trouble maintaining work relationships.  In April and September 2009 VA hypertension examinations, the VA examiners opined that the Veteran's hypertension and transient ischemic attack had no effect on the Veteran's occupation.  

In an April 2010 VA psychological examination, the Veteran reported that he retired in March 2003 due to a psychiatric disability.  The Veteran's spouse reported that the Veteran held many jobs and finally stopped working after his second wife's death.  The VA examiner opined that there was no total and occupational impairment due to the Veteran's PTSD symptoms, there was no reduced reliability or productivity due to PTSD symptoms, and there was no decrease in work efficiency due to PTSD symptoms.  The VA examiner also specifically opined that the Veteran's PTSD would not prevent sedentary employment.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  The Veteran is service connected for PTSD at 50 percent, tinnitus at 10 percent, transient ischemic attack at 10 percent, hypertension at 10 percent, and bilateral hearing at 0 percent.  The August 2006 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus caused no functional impairment and the Veteran was not receiving treatment for either disability.  The April and September 2009 VA examiners reported that the Veteran did not require any continuous medication to control his symptoms and opined that Veteran's hypertension and transient ischemic attack had no effect on the Veteran's occupation.  The April 2010 VA examiner reported symptoms of nightmares, hypervigilance, and social avoidance, but reported that the Veteran was not taking any medication for his PTSD and opined that there was no total and occupational impairment due to the Veteran's PTSD symptoms. 

The September 2008 VA psychological opinion stated that the Veteran was unemployable due to his service-connected PTSD; however, the VA examiner only stated that he "tended" to agree with the Veteran that he was unable to obtain or maintain employment.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The VA examiner also opined that the Veteran had trouble with supervisors and co-workers eight years before the examination, but did not opine on whether the Veteran's current symptomatology would render the Veteran unable to obtain or maintain employment.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The Board finds that the April 2010 VA psychological opinion is competent and probative medical evidence because it is based on a factually accurate history.  The VA examiner reviewed the Veteran's service treatment records and his post-service VA treatment records.  The VA examiner also reported the Veteran's past and present medical and social history in detail.  The VA examination assessed and offered an opinion regarding the occupational impairment caused by the service-connected PTSD.  The VA examiner reasoned that the Veteran's prognosis for improvement was fair and that the Veteran had declined treatment for his PTSD.  The VA examiner also reasoned that there was no reduced reliability and productivity due to the Veteran's PTSD symptoms.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Bloom, 12 Vet. App. at 187; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Board acknowledges the Veteran's assertion that his service-connected disabilities have rendered him unable to work.  However, the Veteran's own statement regarding how he stopped working at his last steady employment due to a "lay-off" is strong evidence to the contrary.  See Beaty, 6 Vet. App. at 538; see also Ferraro, 1 Vet. App. at 331-332.  In the April 2010 VA examination, the Veteran reported retiring because of a psychiatric disability; however, the Veteran's spouse stated that the Veteran finally stopped working after his second wife died.  Although the Veteran may not be currently employed, the weight of the lay and medical evidence demonstrates that any inability to secure substantially gainful employment is not a result of the service-connected disabilities.  

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


